 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 1 of 30 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


YU SAW, Individually and on
Behalf of All Others Similarly
Situated,
                                       C.A. No.
                  Plaintiff,
           v.                          CLASS ACTION
THE CHEMOURS COMPANY,
MARK P. VERGNANO, and MARK
E. NEWMAN,
                  Defendants.

 COMPLAINT FOR VIOLATIONS OF FEDERAL SECURITIES LAWS

                                       ANDREWS & SPRINGER LLC
Of Counsel:                            Peter B. Andrews (#4623)
                                       Craig J. Springer (#5529)
Jeremy A. Lieberman                    David M. Sborz (#6203)
J. Alexander Hood II                   3801 Kennett Pike
POMERANTZ LLP                          Building C, Suite 305
600 Third Avenue, 20th Floor           Wilmington, DE 19807
New York, NY10016                      (302) 504-4957
(212) 661-1100                         Email: pandrews@andrewsspringer.com
Email: jalieberman@pomlaw.com                 cspringer@andrewsspringer.com
       ahood@pomlaw.com                       dsborz@andrewsspringer.com

                                       Attorneys for Plaintiff
Patrick V. Dahlstrom
POMERANTZ LLP
10 South La Salle Street, Suite 3505
Chicago, IL 60603
(312) 377-1181
Email: pdahlstrom@pomlaw.com
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 2 of 30 PageID #: 2




      Plaintiff Yu Saw (“Plaintiff”), by and through Plaintiff’s counsel, alleges the

following upon information and belief, except as to those allegations concerning

Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and

belief are based upon, inter alia, counsel’s investigation, which included review and

analysis of: (i) regulatory filings made by The Chemours Company (“Chemours” or

the “Company”) and by E.I. du Pont de Nemours and Company (“DuPont”) with the

United States Securities and Exchange Commission (“SEC”); (ii) conference calls,

press releases, and other materials issued and disseminated by Chemours and by

DuPont; (iii) analyst reports concerning Chemours and DuPont; (iv) pleadings and

other court filings in The Chemours Company v. DowDuPont Inc., C.A. No. 2019-

0351 (Del. Ch.); (v) congressional hearings and testimony from representatives of

Chemours and DuPont and other witnesses concerning the facts alleged herein; and

(vi) other public information regarding Chemours and DuPont.

                                INTRODUCTION

      1.     This is a federal securities class action brought on behalf of all

purchasers of Chemours’ securities between February 16, 2017 and August 1, 2019

(the “Class Period”). The claims asserted herein are alleged against Chemours and

certain of the Company’s senior executives (collectively, “Defendants”), and arise

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the




                                         1
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 3 of 30 PageID #: 3




“Exchange Act”) and the rules promulgated thereunder, including SEC Rule 10b-5,

17 C.F.R. § 240.10b-5.

      2.     Chemours is a spin-off of DuPont and produces a wide range of

industrial and specialty chemicals products for various markets. This case concerns

Chemours’ misrepresentations to investors that concealed the true extent of the

massive environmental liabilities the Company incurred from decades of producing

and releasing a variety of chemicals that have been linked to cancer and other serious

health consequences by DuPont, Chemours’ former parent company prior to its spin-

off, and by Chemours itself. Chemours, which began trading as a public company in

July 2015, was initially DuPont’s Performance Chemicals division. In the spin-off,

Chemours inherited all environmental and other liabilities associated with the

Performance Chemicals business including, most significantly, perfluoroalkyl and

polyfluoroalkyl substances (“PFAS”)—toxic chemicals that have since become the

basis for environmental regulatory actions, governmental prosecutions, personal

injury lawsuits, and extensive remediation and other clean-up efforts.

      3.     Defendants have long known about the extent of environmental

liabilities that have only recently been disclosed to investors. For example, when it

was still DuPont’s Performance Chemicals division, in the 1950s, Company

scientists began documenting the health effects of PFAS; by the 1970s, they knew

that PFAS was building up in the blood of humans and staying there for long periods



                                          2
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 4 of 30 PageID #: 4




of time; and by the 1980s, DuPont became concerned about liver damage and birth

defects among its own PFAS exposed workers.

      4.    As they learned about the dangers of PFAS—which were only

beginning to become known by the public at large through governmental and private

litigation—DuPont executives conducted extensive internal analyses to determine

how to address PFAS and what those measures would cost. For example, by 2010,

DuPont’s Fayetteville Works plant in North Carolina had been discharging PFAS

for 30 years or more into the Cape Fear River, which serves as a source of drinking

water for tens of thousands of people—a problem that DuPont internally

acknowledged represented a tremendous liability. That year, DuPont internally

convened a “Blue Ribbon Panel” of Company managers, scientists, and engineers to

identify solutions to the problem, which ultimately suggested a $60 million

investment in technology to end the discharges. Rather than adopt the Panel’s

recommendations, however, DuPont installed a $2.3 million gas permeator system

to deal with one wastestream (out of many) responsible for certain fluorinated

compounds, and terminated the rest of project in late 2013.

      5.    Instead of actually addressing the Fayetteville problem, DuPont

developed a plan to spin off Chemours and unload the responsibility for the vast

majority of its environmental liabilities onto Chemours, including the obligation to

pay for the Fayetteville exposure. These liabilities were predicated on certain



                                         3
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 5 of 30 PageID #: 5




maximum amounts set by DuPont to “shift as much liability onto Chemours as

possible—and, at the same time, to extract for DuPont a multi-billion-dollar

dividend payment from the new company.” As Chemours has now revealed, those

certified maximum liabilities were deliberately and “radically” understated, and

“systematically and spectacularly wrong.”

       6.     Chemours concealed these facts, instead marketing the spin-off by

saying that its liabilities were “well understood, well-managed and related to the

Chemours business.” Throughout the Class Period, the Company assured investors

that it was accurately reserving for its liabilities, that it was well capitalized, and that

the possibility of incurring environmental liabilities greater than its accruals was

“remote.” Specifically, throughout the Class Period, Chemours reported that it had

accrued several hundred million dollars for environmental liabilities, provided an

estimate of maximum amounts of possible costs above its accruals, and reassured

investors that any additional potential exposure would not be material to the

Company’s financial position. At the same time, the Company reassured investors

regarding its environmental practices, stating that its “policies, standards and

procedures are properly designed to prevent unreasonable risk of harm to people and

the environment,” that its “handling, manufacture, use and disposal of hazardous

substances are in accordance with applicable environmental laws and regulations,”




                                             4
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 6 of 30 PageID #: 6




and that it was making a good-faith effort to work with regulators and the

communities surrounding its manufacturing plants.

      7.     In reality, the Company’s accruals were woefully insufficient and

Chemours knowingly and systematically understated its known environmental

liabilities exposure. As revealed in a series of disclosures—including in a

confidential complaint Chemours itself filed in the Delaware Court of Chancery in

May 2019 (the “Delaware Complaint”) that was unsealed on June 28, 2019—

Chemours reported that accrued reserves were woefully and “spectacularly”

inadequate. In fact, rather than believing there is a “remote” possibility that accrued

reserves would be insufficient to cover environmental liabilities, Chemours admitted

in its Delaware Complaint that it currently estimates its actual exposure at over $2.5

billion—over five times larger than its average accruals had been during the Class

Period.

      8.     The truth concerning Chemours’ actual exposure was revealed in a

series of corrective disclosures. First, on May 6, 2019, Glenview Capital

Management’s Larry Robbins gave a presentation at the Sohn Investment

Conference that disclosed significant new facts about Chemours’ environmental

liabilities, including a detailed analysis estimating the Company’s true PFAS

exposure was actually between $4 billion to $6 billion. In response to this disclosure,

Chemours stock declined from $34.18 per share on May 3, 2019 to close at $31.61



                                          5
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 7 of 30 PageID #: 7




on May 6, 2019—an over 7.5% decline that wiped out over $415 million in

shareholder value.

      9.     Then, on June 28, 2019, the Delaware Court of Chancery ordered the

unsealing of the Delaware Complaint. Contrary to the Company’s SEC filings during

the Class Period, which repeatedly reported environmental accruals of under half a

billion dollars and stated that the possibility that actual exposures above these

amounts was “remote,” Chemours alleged in detail how it in fact faced over $2.5

billion in environmental liabilities—an amount that does not even include significant

new PFAS litigation exposure. As Chemours itself conceded in the Delaware

Complaint, the Company’s accountants did not even attempt to appropriately assess

Chemours’ actual PFAS litigation exposure “precisely because the liabilities were so

volatile and potentially huge that it could not profitably sell the Performance

Chemicals unit” if it had accurately accounted for them. In its lawsuit, Chemours

sought a declaratory judgment that it was not obligated to indemnify DuPont for the

full cost of environmental liabilities, or alternatively the return of the $3.91 billion

dividend DuPont took when it was spun off. Significantly, Chemours is seeking the

return of this nearly $4 billion pay-out on the ground that the Company’s

environmental exposures were so large—and its reserves so deficient—that the

Company was in fact insolvent at spin-off, and thus could not be spun-off under

Delaware law. In response to these disclosures, the price of Chemours stock dropped



                                           6
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 8 of 30 PageID #: 8




$2.37—or nearly 10%—from $24.90 per share on June 27, 2019 to $22.53 per share

on July 1, 2019, wiping out over $382 million in market capitalization.

      10.    Finally, on August 1, 2019, after the close of the market, Chemours

issued a press release reporting second quarter results and lowered full-year

guidance, including reducing full-year free cash flow outlook to $100 million—

down from prior guidance of over $550 million. In the Form 10-Q the Company

filed the next day, Chemours disclosed significant increases in the Company’s

estimated liabilities, including numerous new legal and regulatory actions related to

PFAS. Following the release of these results, analysts slashed their ratings on the

Company’s stock. For example, analysts at SunTrust downgraded their rating on

Chemours from buy to hold, and cut their price target on the Company’s stock by

more than half (from $36 to $16), citing “~$2.5B for PFAS” and the liabilities

revealed in the Delaware Complaint. Following disclosure of the Company’s results,

Chemours shares fell dramatically and closed down 19% from $18.16 per share on

August 1, 2019 to $14.69 on August 2, 2019 on unusually high volume, erasing over

$560 million in shareholder value.

      11.    Plaintiff brings this action to recover the damages to investors caused

by Defendants’ violations of the federal securities laws.




                                          7
  Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 9 of 30 PageID #: 9




                          JURISDICTION AND VENUE

      12.    The claims asserted herein arise under Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5. This Court has jurisdiction over the

subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1337, and Section

27 of the Exchange Act, 15 U.S.C. § 78aa.

      13.    Venue is proper in this District under Section 27 of the Exchange Act,

15 U.S.C. § 78aa, and 28 U.S.C. §§ 1391(b), (c), and (d). Chemours is incorporated

and maintains its executive offices in this District, and many of the acts and conduct

that constitute the violations of law complained of herein occurred in this District.

In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including,

but not limited to, the mails, interstate telephone communications, and the facilities

of the national securities markets.

                                   THE PARTIES

      A.     Plaintiff

      14.    Plaintiff purchased shares of Chemours stock during the Class Period

at artificially inflated prices and suffered damages as a result of the violations of the

federal securities laws alleged herein.




                                           8
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 10 of 30 PageID #: 10




      B.    Defendants

      15.   Chemours is a Delaware corporation headquartered in Wilmington,

Delaware. At all relevant times alleged herein, Chemours traded on the New York

Stock Exchange (“NYSE”) under the stock symbol “CC.” Chemours was formerly

the Performance Chemicals business of DuPont, and began trading as a public

company after its spin-off in July 2015. Chemours produces a wide range of

industrial and specialty chemicals products for various markets, operating through

three segments: Titanium Technologies (TiO2, a premium white pigment used for

whiteness and opacity in various foods, cosmetics, and other products),

Flouroproducts (flouroproducts including PFAS, as well as refrigerants), and

Chemical Solutions (industrial chemicals used in gold production, industrials, and

consumer applications).

      16.   Defendant Mark P. Vergnano (“Vergnano”) is Chemours’ President

and CEO. Vergnano has been the Company’s President and CEO since Chemours’

inception in July 2015. Prior to that, Vergnano was Executive Vice President of

Performance Chemicals at Chemours’ former parent company, DuPont, since

October 2009.

      17.   Defendant Mark E. Newman (“Newman”) is Chemours’ Senior Vice

President and COO as of June 2019, before which Newman served as SVP and CFO

starting in 2014 when he joined the Company.



                                        9
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 11 of 30 PageID #: 11



       Defendants             Reported             Reported            Minimum
       Vergnano and           Accrual (in          Maximum (in         Understatement
       Newman
       Fiscal     are2016 millions)
               Year           $674                 millions)
                                                   $1,209              52%
       collectively
       First Quarter 2017 $1,051                   $1,531              39%
       referred  to herein $609
       Second Quarter                              $1,089              56%
       as the Quarter
       2017
       Third   “Individual $281                    $791                68%
       Defendants.”
       2017
       Fiscal Year 2017 $314                       $824                67%
       During   their 2018 $314
       First Quarter                               $824                67%
       tenures  at the
       Second Quarter         $314                 $814                67%
       Company,
       2018 Quarter
       Third        the       $336                 $806                68%
       Individual
       2018
       Fiscal  Year 2018 $355
       Defendants                                  $805                68%
       First Quarter
       directly        2019   $355                 $805                68%
       participated in the
        18. Moreover,
       management      of Chemours repeatedly characterized the possibility that it
       Chemours’
wouldoperations
         have costsand,
                     higher than its accruals as listed above as “remote.” For example,
       because of their
       positions at
in its 2016  Form 10-K
       Chemours,     were filed February 17, 2017, Chemours stated:
       involved in
       drafting,
        Our remediation portfolio is relatively mature, with many of our sites
       reviewing,
        under activeand/or
       publishing,     clean-up moving towards final completion. . . . In addition,
        for claims that the
       disseminating     Chemours may be required to indemnify DuPont pursuant
       false
        to theand
                separation-related agreements, Chemours, through DuPont, has
       misleading
        limited available information for certain sites or is in the early stages of
       statements
        discussionsandwith regulators. . . . [T]here may be considerable variability
       information
        betweenherein,
       alleged    the clean-up
                         and    activities that are currently being undertaken or
       possessed   the
        planned and the ultimate actions that could be required. Therefore,
       power   and
        considerable     uncertainty exists with respect to environmental
       authority  to
        remediation
       control  the costs and, under adverse changes in circumstances,
        althoughof deemed remote, the potential liability may range up to
       contents
       Chemours’
        approximatelyreports
                         $535 million above the amount accrued at December 31,
       to the
        2016.  SEC,  press
       releases,
       conference    calls to repeated this statement in its Forms 10-K and Forms 10-
        19. The Company
       investors, and
       presentations to
Q filed   on Mayanalysts,
       securities   3, 2017, August 3, 2017, November 3, 2017, February 16, 2018,
       money and
May 4, portfolio
          2018, August 3, 2018, November 2, 2018, February 15, 2019, and May 3,
       managers, and
       institutional
2019: investors. As
       officers of
       Chemours, the
       Individual
       Defendants were
       in possession of
       material, non-                          10
       public information
       and,
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 12 of 30 PageID #: 12




      [C]onsiderable uncertainty exists with respect to environmental
      remediation costs and, under adverse changes in circumstances,
      although deemed remote, the potential liability may range . . . above
      the amount accrued at [the end of the reporting period].

      20.    The Company further represented that management did not believe that

any costs of environmental remediation or litigation in excess of amounts accrued

would have a material impact on the Company’s financial position. For example, in

the Company’s 2016 Form 10-K filed on February 17, 2017 and its 2017 Form 10-

K filed February 16, 2018, Chemours represented that:

      Management does not believe that the costs to comply with
      environmental requirements and the year over year changes, if any,
      in environmental expenses will have a material impact on our
      financial position, results of operations, or cash flows.

                                      * * *
      Management does not believe that any loss, in excess of amounts
      accrued, related to remediation activities at any individual site will
      have a material impact on our financial position, results of operations,
      or cash flows at any given year, as such obligation can be satisfied or
      settled over many years.

      21.    The Company similarly stated in its Forms 10-Q filed on May 3, 2017,

August 3, 2017, November 3, 2017, May 4, 2018, August 3, 2018, and November 2,

2018 that:

      Based on existing facts and circumstances, management does not
      believe that any loss, in excess of amounts accrued, related to
      remediation activities at any individual site will have a material
      impact on the Company’s financial position, results of operations or
      cash flows at any given year, as such obligation can be satisfied or
      settled over many years.



                                        11
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 13 of 30 PageID #: 13




                                         * * *
      Management does not believe that any loss, in excess of amounts
      accrued, related to remediation activities at any individual site will
      have a material impact on our financial position, results of operations
      or cash flows in any given year, as such obligation can be satisfied or
      settled over many years.

      22.    And in its 2018 Form 10-K filed on February 15, 2019 and its Form 10-

Q filed on May 3, 2019, the Company stated:

      Management does not believe that any loss, in excess of amounts
      accrued, related to remediation activities at any individual site will
      have a material impact on our financial position, results of operations,
      or cash flows in any given year, as such obligation can be satisfied or
      settled over many years.

      23.    In its Form 10-Q filed on May 3, 2019, Chemours added a similar

statement referring to its litigation losses:

      In addition to the matters discussed below, the Company and certain of
      its subsidiaries, from time to time, are subject to various lawsuits,
      claims, assessments, and proceedings with respect to product liability,
      intellectual property, personal injury, commercial, contractual,
      employment, governmental, environmental, antitrust, and other such
      matters that arise in the ordinary course of business. In addition,
      Chemours, by virtue of its status as a subsidiary of DuPont prior to the
      separation, is subject to or required under the separation-related
      agreements executed prior to the separation to indemnify DuPont
      against various pending legal proceedings. It is not possible to predict
      the outcomes of these various lawsuits, claims, assessments, or
      proceedings. While management believes it is reasonably possible that
      Chemours could incur losses in excess of the amounts accrued, if any,
      for the aforementioned proceedings, it does not believe any such loss
      would have a material impact on the Company’s consolidated financial
      position, results of operations, or cash flows.




                                            12
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 14 of 30 PageID #: 14




      24.    The statements above in ¶¶39-45 were materially false and misleading

because Chemours severely and systematically understated its actual liabilities. In

addition, the statements in ¶¶40-41 describing the possibility that liabilities would

be greater than accrued amounts as “remote” were false because, as Chemours has

now conceded, greater liabilities are nearly certain. Specifically, in contrast to the

Company’s average accrual of approximately $450 million, Chemours has now

admitted it faces liabilities totaling at least $2.5 billion—over five times larger than

its average accruals.

      25.    Further, the statements above in ¶¶42-45 that any remediation or

litigation losses that exceeded the amounts already accrued would not have a

“material impact” on the Company’s financial position were materially false and

misleading because, in reality, those liabilities were highly material.

      26.    Chemours also stated in its 2017 and 2018 Forms 10-K and in every

Form 10-Q filed throughout the Class Period that its liabilities related to benzene-

related litigation “cannot be reasonably estimated” (even though management

believed a loss was reasonably possible as to all benzene-related litigation as a

whole). These statements were materially false and misleading because, in reality,

Chemours could—and in fact did—estimate that liability. As Chemours alleged in

the Delaware Complaint, in 2018, DuPont “provided Chemours with a . . .




                                          13
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 15 of 30 PageID #: 15




comprehensive study valuing the potential maximum costs [for benzene liability] at

over $111 million.”

                            THE TRUTH EMERGES

      27.    The truth about Chemours’ environmental liabilities, financial position,

and environmental practices was revealed in a series of corrective disclosures.

      28.    On May 6, 2019, Glenview Capital Management’s Larry Robbins

presented at the Sohn Investment Conference in which he disclosed significant new

facts about Chemours’ environmental liabilities in recommending that investors sell

short shares of Chemours. Specifically, Robbins stated that Chemours faced “$4 to

6 billion” in environmental liabilities, “which is 60 to 100% of its market

[capitalization].” On this news, Chemours stock declined from $34.18 per share on

May 3, 2019 to close at $31.61 on May 6, 2019—an over 7.5% decline that wiped

out over $415 million in shareholder value.

      29.    Then, on June 28, 2019, the Delaware Court of Chancery ordered the

unsealing of the Delaware Complaint which Chemours had filed against DuPont on

May 13, 2019. In the Delaware Complaint, Chemours stated that, contrary to its

public statements concerning the adequacy of its reserves and the unlikely and

“remote” possibility that actual liabilities would exceed them, Chemours faced over

$2.5 billion in environmental liabilities—a figure that Chemours had not reported in




                                         14
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 16 of 30 PageID #: 16




its public filings and that Chemours stated would grow as existing litigation

progressed and new lawsuits were filed.

      30.    In its lawsuit, Chemours sought a declaratory judgment that it was not

obligated to indemnify DuPont for the full cost of environmental liabilities, and

detailed the scheme by which DuPont deliberately spun off Chemours and paid itself

a $3.91 billion dividend. Specifically, Chemours alleged that DuPont sought to “shift

as much liability onto Chemours as possible — and, at the same time, to extract for

DuPont a multi-billion-dollar dividend payment from the new company.” In doing

so, according to Chemours, DuPont saddled Chemours with insufficient financial

resources to pay for its actual environmental exposure by falsely certifying

maximum liabilities that were deliberately and “radically” understated, and

“systematically and spectacularly wrong.” In fact, as revealed in the Delaware

Complaint, Defendant Newman sent an email to DuPont senior management in June

2015—a month before the spin-off—pleading that Chemours needed an additional

$200-300 million in cash reserves just to function on day one. But according to

Chemours, “DuPont summarily rejected this plea [and] castigated him for putting

the request in an email.”

      31.    In response to these disclosures, the price of Chemours stock dropped

$2.37, from $24.90 per share on June 27, 2019 to $22.53 per share on July 1, 2019,

an over 9.5% decline that wiped out over $382 million in market capitalization.



                                          15
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 17 of 30 PageID #: 17




      32.    Last, after the close of the market on August 1, 2019, Chemours

reported its second quarter results and lowered full-year guidance, reducing the

Company’s full-year free cash flow outlook to $100 million down from prior

guidance of over $550 million. In the Form 10-Q the Company filed the next day,

Chemours     disclosed   significant     increases   in   the   Company’s    estimated

environmental liabilities, including over a dozen new legal and regulatory actions

related to PFAS. Following the release of these results, analysts slashed their ratings

on the Company’s stock. For example, analysts at SunTrust downgraded their rating

on Chemours from buy to hold, and cut their price target on the Company’s by more

than half (from $36 to $16), citing “~$2.5B for PFAS liabilities”—a figure consistent

with the liabilities Chemours conceded it faced in the Delaware Complaint.

Following disclosure of the Company’s results, Chemours shares closed down 19%,

falling from $18.16 per share on August 1, 2019 to $14.69 on August 2, 2019 on

unusually high trading volume—a 19% decline that wiped out another $560 million

in shareholder wealth in a single day.

                                LOSS CAUSATION

      33.    During the Class Period, Defendants made materially false and

misleading statements and omissions, and engaged in a scheme to deceive the

market. This artificially inflated the price of Chemours’ securities and operated as a

fraud or deceit on the Class (as defined below). Later, when the truth concealed by



                                           16
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 18 of 30 PageID #: 18




Defendants’ prior misrepresentations and omissions was revealed to the market,

including on May 6, 2019, June 28, 2019, and August 1, 2019, the price of Chemours

securities fell precipitously, as the prior artificial inflation came out of the price over

time. As a result of their purchases of Chemours’ securities during the Class Period,

Plaintiff and other members of the Class suffered economic loss, i.e., damages, under

the federal securities laws.

                         CLASS ACTION ALLEGATIONS

       34.    Plaintiff brings this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of all persons who purchased the

securities of Chemours during the Class Period. Excluded from the Class are

Defendants and their families and affiliates, and directors and officers of Chemours

and their families and affiliates.

       35.    The members of the Class are so numerous that joinder of all members

is impracticable. The disposition of their claims in a class action will provide

substantial benefits to the parties and the Court. As of December 31, 2018, Chemours

had 170,780,474 shares of common stock outstanding.

       36.    There is a well-defined community of interest in the questions of law

and fact involved in this case. Questions of law and fact common to members of the

Class which predominate over questions which may affect individual Class members

include:



                                            17
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 19 of 30 PageID #: 19




      a)     Whether Defendants violated the Exchange Act;

      b)     Whether Defendants misrepresented and/or omitted material facts;

      c)     Whether Defendants’ statements omitted material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading;

      d)     Whether Defendants knew or recklessly disregarded that their

statements and/or omissions were false and misleading;

      e)     Whether the price of Chemours securities was artificially deflated;

      f)     Whether Defendants’ conduct caused the members of the Class to

sustain damages; and

      g)     The extent of damage sustained by Class members and the appropriate

measure of damages.

      37.    Plaintiff’s claims are typical of those of the Class because Plaintiff and

the Class sustained damages from Defendants’ wrongful conduct.

      38.    Plaintiff will adequately protect the interests of the Class and have

retained counsel experienced in class action securities litigation. Plaintiff has no

interests which conflict with those of the Class.

      39.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Joinder of all Class members is

impracticable.



                                         18
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 20 of 30 PageID #: 20




                        PRESUMPTION OF RELIANCE

       40.   At all relevant times, the market for Chemours securities was an

efficient market for the following reasons, among others:

       a)    Chemours met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

       b)    As a regulated issuer, Chemours filed periodic public reports with the

SEC;

       c)    Chemours regularly and publicly communicated with investors via

established market communication mechanisms, including through regular

disseminations of press releases on the national circuits of major newswire services

and through other wide-ranging public disclosures, such as communications with the

financial press and other similar reporting services; and

       d)    Chemours was followed by several securities analysts employed by

major brokerage firm(s) who wrote reports which were distributed to the sales force

and certain customers of their respective brokerage firm(s). Each of these reports

was publicly available and entered the public marketplace.

       41.   As a result of the foregoing, the market for Chemours securities

promptly digested current information regarding Chemours from all publicly

available sources and reflected such information in the price of Chemours stock.

Under these circumstances, all purchasers of Chemours securities during the Class



                                         19
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 21 of 30 PageID #: 21




Period suffered similar injury through their purchase of Chemours securities at

artificially inflated prices and the presumption of reliance applies.

     THE INAPPLICABILITY OF THE STATUTORY SAFE HARBOR

      42.    Chemours’ “Safe Harbor” warning accompanying its forward-looking

statements issued during the Class Period were ineffective to shield those statements

from liability.

      43.    Defendants are also liable for any false or misleading forward-looking

statements pleaded herein because, at the time each such statement was made, the

speaker knew the statement was false or misleading and the statement was

authorized and/or approved by an executive officer of Chemours who knew that the

statement was false. None of the historic or present tense statements made by

Defendants were assumptions underlying or relating to any plan, projection, or

statement of future economic performance, as they were not stated to be such

assumptions underlying or relating to any projection or statement of future economic

performance when made, nor were any of the projections or forecasts made by

Defendants expressly related to, or stated to be dependent on, those historic or

present tense statements when made.




                                          20
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 22 of 30 PageID #: 22




                                        COUNT I

      For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                            Against All Defendants

       44.    Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.

       45.    During the Class Period, Defendants carried out a plan, scheme, and

course of conduct which was intended to and, throughout the Class Period, did: (i)

deceive the investing public, including Plaintiff and other Class members, as alleged

herein; and (ii) cause Plaintiff and other members of the Class to purchase Chemours

securities at artificially inflated prices.

       46.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii)

made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (iii) engaged in acts, practices,

and a course of business which operated as a fraud and deceit upon the purchasers

of the Company’s securities in an effort to maintain artificially high market prices

for Chemours securities in violation of Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder.

       47.    Defendants, individually and in concert, directly and indirectly, by the

use, means, or instrumentalities of interstate commerce and/or of the mails, engaged

and participated in a continuous course of conduct to conceal adverse material

information about the Company’s financial well-being, operations, and prospects.


                                              21
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 23 of 30 PageID #: 23




      48.    During the Class Period, Defendants made the false statements

specified above, which they knew to be or recklessly disregarded the truth that they

were false and misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

      49.    Defendants had actual knowledge of the misrepresentations and

omissions of material fact set forth herein, or recklessly disregarded the true facts

that were available to them. Defendants engaged in this misconduct to conceal

Chemours’ true condition from the investing public and to support the artificially

inflated prices of the Company’s securities.

      50.    Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for Chemours securities.

Plaintiff and the Class would not have purchased the Company’s securities at the

prices they paid, or at all, had they been aware that the market prices for Chemours

securities had been artificially inflated by Defendants’ fraudulent course of conduct.

      51.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with

their respective purchases of the Company’s securities during the Class Period.

      52.    By virtue of the foregoing, Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.



                                          22
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 24 of 30 PageID #: 24




                                      COUNT II

               For Violations of Section 20(a) of the Exchange Act
                       Against the Individual Defendants

      53.    Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      54.    Defendants Vergnano and Newman acted as controlling persons of

Chemours within the meaning of Section 20(a) of the Exchange Act.

      55.    By virtue of their high-level positions of control and authority as the

Company’s most senior officers, participation in, awareness of, direct control of,

and/or supervisory involvement in Chemours’ day-to-day operations during the

Class Period, Defendants Vergnano and Newman had the power to and did control

and influence the decision-making of the Company and the conduct of Chemours’

business, including the wrongful conduct complained of herein. Defendants

Vergnano and Newman were able to and did influence and control, directly and

indirectly, the content and dissemination of the statements Plaintiff alleges to be

materially false and misleading. These Defendants also are duty bound to

disseminate accurate and truthful information regarding Chemours’ operations to

correct any previously issued statements that had become untrue so that the market

price of Chemours securities would be based upon truthful and accurate information.

      56.    In their capacities as senior corporate officers of the Company, and as

more fully described above, Defendants Vergnano and Newman had direct


                                         23
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 25 of 30 PageID #: 25




involvement in the day-to-day operations of the Company, and, therefore, are

presumed to have had the power to control or influence the particular transactions

giving rise to the securities laws violations as alleged herein. Defendants Vergnano

and Newman were also directly involved in providing false information and

certifying and/or approving the false financial statements disseminated by Chemours

during the Class Period. Further, as detailed above, Defendants Vergnano and

Newman had direct involvement in the presentation and/or manipulation of false

financial reports included within the Company’s press releases and filings with the

SEC. As a result of the foregoing, the Individual Defendants, collectively and/or

individually, were controlling persons of Chemours within the meaning Section

20(a) of the Exchange Act.

      57.    As a direct and proximate cause of Defendants Vergnano’s and

Newman’s wrongful conduct as set forth in this Count, Plaintiff and other members

of the Class suffered damages in connection with their sales of Chemours’ securities

during the Class Period.

      58.    By virtue of their positions as controlling persons of Chemours and as

a result of their own aforementioned conduct, Defendants Vergnano and Newman,

collectively and individually, are liable pursuant to Section 20(a) of the Exchange

Act, jointly and severally.




                                        24
 Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 26 of 30 PageID #: 26




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment as follows:

      A.      Declaring that this action is properly maintainable as a class action

under Rule 23 of the Federal Rules of Civil Procedure;

      B.      Finding Defendants liable for violations of Section 10(b) of the

Exchange Act and Rule 10b-5.

      C.      Finding the Individual Defendants liable for violations of Section

20(a0 of the Exchange.

      D.      Awarding compensatory damages in favor of Plaintiff and other Class

members against all Defendants, jointly and severally, for all damages sustained as

a result of Defendants’ wrongdoing, in an amount to be proven at trial, including

interest thereon;

      E.      Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including attorneys’ fees and expert fees; and

      F.      Awarding such equitable/injunctive or other further relief as the Court

may deem just and proper.

                             JURY TRIAL DEMAND

      Plaintiff hereby demands a trial by jury.




                                          25
Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 27 of 30 PageID #: 27




                                        ANDREWS & SPRINGER LLC

                                         /s/ Peter B. Andrews
Of Counsel:                             Peter B. Andrews (#4623)
                                        Craig J. Springer (#5529)
Jeremy A. Lieberman                     David M. Sborz (#6203)
J. Alexander Hood II                    3801 Kennett Pike
POMERANTZ LLP                           Building C, Suite 305
600 Third Avenue, 20th Floor            Wilmington, DE 19807
New York, NY 10016                      (302) 504-4957
(212) 661-1100                          Email: pandrews@andrewsspringer.com
Email: jalieberman@pomlaw.com                   cspringer@andrewsspringer.com
       ahood@pomlaw.com                         dsborz@andrewsspringer.com

                                        Attorneys for Plaintiff
Patrick V. Dahlstrom
POMERANTZ LLP
10 South La Salle Street, Suite 3505
Chicago, IL 60603
(312) 377-1181
Email: pdahlstrom@pomlaw.com

Dated: October 31, 2019




                                       26
Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 28 of 30 PageID #: 28
Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 29 of 30 PageID #: 29
Case 1:19-cv-02074-UNA Document 1 Filed 10/31/19 Page 30 of 30 PageID #: 30



The Chemours Company (CC)                                                 Saw, Yu

                            List of Purchases and Sales

                             Purchase          Number of      Price Per
            Date              or Sale          Shares/Unit   Share/Unit

          5/24/2019           Purchase             70        $22.5000
          7/8/2019            Purchase             12        $19.8000
          7/8/2019            Purchase             2         $20.1000
          7/10/2019           Purchase             1         $19.6000
          7/17/2019           Purchase             33        $19.4500
          7/18/2019           Purchase             20        $19.2500
          7/30/2019           Purchase             1         $18.7000
